--------------------------------------------------------------------------------

EXHIBIT 10(v)(5)

Central Louisiana Electric Company, Inc.

Supplemental Executive Retirement Plan
 

Participation Agreement

                        The Compensation Committee of the Board of Directors of
Central Louisiana Electric Company, Inc. (the "Committee") having the
responsibility to administer the Central Louisiana Electric Company, Inc.
Supplemental Executive Retirement Plan (the "Plan") and the responsibility
thereunder to designate the participants in the Plan, does hereby certify that
it has designated David M. Eppler to be a Participant in the Plan, a copy of
which is attached hereto and made a part hereof for all purposes.

            This designation of participation is contingent upon the
Participant's agreement to be bound by and subject to the terms and conditions
of participation stated below.

            1.         The Participant agrees to be bound by and to be subject
to all the conditions and terms of the Plan and any rules or interpretations of
the Plan adopted or promulgated thereunder by the Committee, and the Participant
expressly acknowledges, agrees and consents to any interpretation and
construction by the Committee of any provision of the Plan and the resolution by
the Committee of any question or inquiry arising thereunder.

            2.         The Participant agrees, in consideration for this
designation of participation under the Plan, to relinquish any and all rights
that have accrued, or that would otherwise have accrued in the future, under the
Central Louisiana Electric Company, Inc. Management Security Plan and the
Participant hereby waives any notice requirements applicable under that Plan.

            3.         The Participant acknowledges that, as a condition to
eligibility for a benefit under the Plan, he will be required to meet the
requirements of Section 3.7 of the Plan regarding the selection of a joint and
100% survivor annuity, if applicable.

            4.         The Participant acknowledges that, for purposes of
determining his eligibility for a benefit under the Plan, his initial date of
service with the Company is November 7, 1981.

            5.         The Participant acknowledges that his right to a benefit
under the Plan is contingent upon full disclosure of benefits arising with
respect to employment by any prior employers as described in Section 2.9 of the
Plan.  The

-1-

--------------------------------------------------------------------------------

 

Participant represents that the following is a complete list of all benefits
that are defined as "Other Pension Benefits" in the Plan:

                       
                                                                                                                                                                 
                          

                       
                                                                                                                                                                             
              

            6.         The Participant acknowledges that his eligibility for a
benefit under the Plan is contingent upon the provision to the Committee by the
Participant, or any person claiming benefits through the Participant, of all
information and data that is required by the Committee to determine the amount
of the benefit properly payable under the Plan including, without limitation,
such information as the Committee may require with respect to any "Other Pension
Benefits."

                                                                               
                                                    I hereby agree to the
foregoing terms of participation in the Plan:
 

                                       
                                                                              
             /s/  David M. Eppler                                    

                                                   
                                                                               
                Signature of Participant
                   

       
                                                                                                                      
     July 31, 1992                                               

               
                                                                           
                                                                       Date"

 

CENTRAL LOUISIANA ELECTRIC

COMPANY, INC.

 

By:   /s/ Scott O. Brame                                  

       Scott O. Brame, CEO and Chairman

       of the Board

-2-

--------------------------------------------------------------------------------